< Exhibit 10.1(a) AMENDED FINANCE AGREEMENT by and among WELLS FARGO FINANCIAL PREFERRED CAPITAL, INC., AND COASTAL CREDIT, L.L.C. Dated April 16, 2001 $60,000,000 iii TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS1 Section 1.1 Certain Definitions1 Section 1.2 Rules of Construction9 ARTICLE 2 THE REVOLVING CREDIT FACILITY9 Section 2.1 The Loan9 Section 2.2 The Note10 Section 2.3 Method of Payment10 Section 2.4 Extension and Adjustment of Termination Date10 Section 2.5 Use of Proceeds10 Section 2.6 Interest11 Section 2.7 Advances12 Section 2.8 Prepay13 Section 2.9 Fees13 ARTICLE 3 SECURITY14 Section 3.1 Security Interest14 Section 3.2 Financing Statements14 Section 3.3 Documents to be Delivered to WFFPC14 Section 3.4 Collections15 Section 3.5 Additional Rights of WFFPC; Power of Attorney15 ARTICLE 4 REPRESENTATIONS AND WARRANTIES16 Section 4.1 Representations and Warranties as to Receivables17 Section 4.2 Organization and Good Standing18 Section 4.3 Perfection of Security Interest18 Section 4.4 No Violations18 Section 4.5 Power and Authority19 Section 4.6 Validity of Agreements19 Section 4.7 Litigation19 Section 4.8 Compliance19 Section 4.9 Accuracy of Information; Full Disclosure19 Section 4.10 Taxes20 Section 4.11 Indebtedness20 Section 4.12 Investments20 Section 4.13 ERISA20 Section 4.14 Hazardous Wastes20 Section 4.15 Solvency21 Section 4.16 Business Location21 Section 4.17 Membership Units21 Section 4.18 No Extension of Credit for Securities21 Section 4.19 Year 2000 Compliance22 i ARTICLE 5 CONDITIONS TO LOAN22 Section 5.1 Documents to be Delivered to WFFPC Prior to First Advance22 Section 5.2 Conditions to all Advances24 ARTICLE 6 BORROWER'S AFFIRMATIVE COVENANTS24 Section 6.1 Borrower's Place of Business and Books and Records24 Section 6.2 Reporting-Requirements24 Section 6.3 Borrower's Books and Records25 Section 6.4 Financial Covenants26 Section 6.5 Compliance With Applicable Law26 Section 6.6 Notice of Default27 Section 6.7 Corporate Existence27 Section 6.8 Payment of Indebtedness; Taxes27 Section 6.9 Notice Regarding Any Plan28 Section 6.10 Other Information28 Section 6.11 Litigation28 Section 6.12 Business Location28 Section 6.13 Operations28 ARTICLE 7 NEGATIVE COVENANTS29 Section 7.1 Payments to and Transactions with Affiliates29 Section 7.2 Restricted Payments29 Section 7.3 Indebtedness29 Section 7.4 Guaranties29 Section 7.5 Nature of Business30 Section 7.6 Negative Pledge30 Section 7.7 Investments and Acquisitions30 Section 7.8 Compliance with Formula30 Section 7.9 Mergers, Sales, Divestitures30 Section 7.10 Use of Proceeds30 Section 7.11 Ownership and Management30 Section 7.12 Amendment to Subordinated Debt30 ARTICLE 8 EVENTS OF DEFAULT31 Section 8.1 Failure to Make Payments31 Section 8.2 Information31 Section 8.3 Financial and Negative Covenants31 Section 8.4 Covenants and Agreements31 Section 8.5 Collateral31 Section 8.6 Defaults Under Other Agreements32 Section 8.7 Certain Events32 Section 8.8 Possession of Collateral33 Section 8.9 Credit Documents33 ARTICLE 9 REMEDIES OF WFFPC AND WAIVER33 Section 9.1 WFFPC's Remedies33 Section 9.2 Waiver and Release by the Borrower34 ii Section 9.3 No Waiver34 ARTICLE 10 MISCELLANEOUS34 Section 10.1 Indemnification and Release Provisions34 Section 10.2 Amendments and Applicable Law35 Section 10.3 Notices35 Section 10.4 Termination and Release35 Section 10.5 Counterparts36 Section 10.6 Costs, Expenses and Taxes36 Section 10.7 Successors and Assigns36 Section 10.8 Effectiveness of Agreement36 Section 10.9 JURISDICTION AND VENUE36 Section 10.10 WAIVER OF JURY TRIAL37 Section 10.11 REVIEW BY COUNSEL37 Section 10.12 [Intentionally Omitted]37 Section 10.13 Acknowledgment of Receipt37 Section 10.14 Rule of Construction37 iii AMENDED FINANCE AGREEMENT This AMENDED FINANCE AGREEMENT is made as of the day of March, 2001, by and among COASTAL CREDIT, L.L.C. ("Borrower"), a Virginia limited liability with its principal office located at 3852 Virginia Beach Boulevard, Virginia Beach, Virginia 23452, and WELLS FARGO FINANCIAL PREFERRED CAPITAL, INC. ("WFFPC"), an Iowa corporation with its principal office located at 206 Eighth Street, Des Moines, Iowa 50309. BACKGROUND WFFPC and the Borrower have entered into a certain Finance Agreement, dated as of September 14, 1998, pursuant to which WFFPC established a revolving credit facility in favor of the Borrower on and subject to the terms and conditions set forth therein. The Borrower has requested that WFFPC extend the Termination Date as defined in the Finance Agreement from September 30, 2001 until December 31, 2004. The Lender has agreed to so extend the Termination Date, by amending the Finance Agreement on and subject to the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties covenant and agree as follows: ARTICLE 1 DEFINITIONS Section 1.1 Certain Definitions. The terms defined in this Section 1.1, whenever used and capitalized in this Finance Agreement shall, unless the context otherwise requires, have the respective meanings herein specified. "Advance" means each advance of the Loan made to the Borrower pursuant to Section 2.1 hereof. "Affiliate" means (i) any person who or entity which directly or indirectly owns, controls or holds 5% or more of the outstanding beneficial interest in Borrower; (ii) any entity of which 5% or more of the outstanding beneficial interest is directly or indirectly owned, controlled, or held by Borrower; (iii) any entity which directly or indirectly is under common control with Borrower; (iv) any officer, director, partner or employee of Borrower or any Affiliate; or (v) any immediate family member of any person who is an Affiliate. For purposes of this definition, "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of an entity, whether through the ownership of voting securities, by contract, or otherwise. "Agreement" means this Finance Agreement and all exhibits and schedules hereto, as the same may be amended, modified or supplemented from time to time. "Availability Statement" means the certificate in substantially the form of Exhibit B hereto to be submitted by the Borrower to WFFPC in accordance with the provisions of Section 2.1 and Section 3.3 hereof. "Bankruptcy Code" means the United States Bankruptcy Code as now constituted or hereafter amended and any similar statute or law affecting the rights of debtors. "Base Rate" means for any date of determination the LIBOR Rate for such date. "Books and Records" means all of the Borrower's original ledger cards, payment schedules, credit applications, contracts, lien and security instruments, guarantees relating in any way to the Collateral and other books and records or transcribed information of any type, whether expressed in electronic form in tapes, discs, tabulating runs, programs and similar materials now or hereafter in existence relating to the Collateral. "Borrower" means Coastal Credit, L.L.C., a Virginia limited liability company, and its respective successors and assigns. "Borrower's Loan Account" has the meaning assigned to that term in Section 2.1 of this Agreement. "Borrowing Base" means, as of the date of determination, an amount up to 84% of the aggregate balance of outstanding Eligible Receivables net of unearned interest, fees, commissions and discounts. "Business Day" means any day except a Saturday, Sunday or other day on which national banks are authorized by law to close including, without limitation, United States federal government holidays. "Capital Base" means the sum of the Borrower's Tangible Net Worth, net of the amount required as Allowance for Loan Losses under Section 6.4(c) hereof or to be charged-off under Section 6.4(e) hereof, plus Subordinated Debt. "Code" means the Internal Revenue Code of 1986, as amended from time to time, and regulations with respect thereto in effect from time to time. "Collateral" means (i) All of the Borrower's Receivables, now owned or existing or hereafter arising or acquired; (ii) All collateral, security and guaranties now or hereafter in existence for any Receivables; (iii)All insurance related to any Receivables, to any collateral or security for any Receivables or to any obligor in respect of any Receivables and all proceeds of such insurance (including, without limitation, all non-filing insurance, credit insurance and credit life insurance related to any Receivables, to any collateral or 2 security for any Receivables, or to any obligor in respect of any Receivables and all proceeds of such insurance); (iv) All of the Borrower's Books and Records related to any Receivables including all computers and computer related equipment, tapes and software; (v) All notes, drafts, deposit accounts, acceptances, documents of title, deeds, policies and policies or certificates of insurance (including without limitation credit insurance, credit life insurance, non-filing insurance and title insurance) and securities (domestic and foreign) now or hereafter owned by the Borrower or in which Borrower has or at any time acquires an interest in connection with any Receivables; (vi) All of the Borrower's Accounts, Documents, Instruments, General Intangibles and Chattel Paper as defined in Section 1.2(b) of this Agreement, now owned or existing or hereafter arising or acquired, and all payment obligations owed to the Borrower, now owned or existing or hereafter arising or acquired; together with all collateral, security and guaranties now or hereafter in existence for any of the foregoing; and (vii) All cash and non-cash proceeds of all the foregoing. "Collections" means payment of principal, interest and fees on Receivables, the cash and non-cash proceeds realized from the enforcement of such Receivables and any security therefor, or the Collateral, proceeds of credit, group life or non-filing insurance, or proceeds of insurance on any real or personal property which is part of the collateral for the Receivables. "Commitment" means the maximum principal amount which WFFPC has agreed may be loaned to the Borrower, jointly and severally, pursuant to Article 2 hereof, being, on the date hereof, $60,000,000.00. "Consumer Finance Laws" means all applicable laws and regulations, federal, state and local, relating to the extension of consumer credit, and the creation of a security interest in personal property or a mortgage in real property in connection therewith, as the case may be, and laws with respect to protection of consumers' interests in connection with such transactions, including without limitation, any usury laws, the Federal Consumer Credit Protection Act, the Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss Warranty Act, the Federal Trade Commission's Rules and Regulations and Regulations B and Z of the Federal Reserve Board, as any of the foregoing may be amended from time to time. "Consumer Purpose Loans" means loans to one or more individuals the proceeds of which are used to purchase goods, services or merchandise for personal, household or family use. "Credit Documents" means this Agreement, the Note, the Subordination Agreement(s), the Custodian Agreement(s) and any and all additional documents, instruments, agreements and other writings executed and delivered pursuant to or in connection with this Agreement. 3 "Custodian Agreement" means that certain Custodian Agreement dated of even date herewith by and between WFFPC, the Borrower, and an individual custodian, substantially in the form attached hereto as Exhibit C, as the same may be amended, modified, restated or extended from time to time. "Debt" means, as of the date of determination, all outstanding indebtedness (other than deferred loan origination fees of the Borrower) including without limitation (a) all loans made by WFFPC to the Borrower; (b) accounts payable as of the date of determination; (c) income tax liabilities; (d) mortgages; (e) deposits and debenture instruments; and (f) Subordinated Debt. "Default" means an event, condition or circumstance which, with the giving of notice or the passage of time, or both, would constitute an Event of Default. "EBITDA Ratio" means Borrower's earnings before payments of interest, taxes, depreciation and amortization expense for the twelve month period ending on the date of determination as a percent of interest expense during such twelve month period in accordance with GAAP principles pursuant to Section 6.4 of this Agreement. "Eligible Receivables" means, as of the date of determination, Receivables (net of unearned interest and unearned discount or insurance premiums and commissions thereon) which are Chattel Paper, which conform to the warranties set forth in Section 4.1 hereof, in which WFFPC has a validly perfected first priority Lien, and which are not any of the following: (i) Receivables for which a payment is 90 or more days past due on a contractual basis; (ii) Receivables which have been deferred more than two times during any rolling 12-month period based on the origination date of the contract, or more than six times over the contract term; (iii) Receivables subject to foreclosure, repossession or bankruptcy proceedings or the account debtor with respect to which is a debtor under the Bankruptcy Code; (iv) Receivables from officers, employees or shareholders of the Borrower or any Affiliate; (v) Interest Only Accounts; (vi) Receivables missing titles after 120 days from their origination date; and (vii) Receivables which, in WFFPC's reasonable discretion, do not constitute acceptable collateral. "Environmental Control Statutes" means any federal, state, county, regional or local laws governing the control, storage, removal, spill, release or discharge of Hazardous Substances, including without limitation CERCLA, the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste Amendments of 1984, the Federal Water Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous Materials Transportation Act, the Emergency Planning and Community Right to Know Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution Act of 1990, any similar or implementing state law, and in each case including all amendments thereto and all rules and regulations promulgated thereunder and permits issued in connection therewith. "EPA" means the United States Environmental Protection Agency, or any successor thereto. 4 "ERISA" means the Employee Retirement Income Security Act of 1974, all amendments thereto, and any successor statute of similar import, and regulations thereunder, in each case as in effect from time to time. References to sections of ERISA shall be construed to refer to any successor sections. "Event of Default" has the meaning assigned to that term in Article 8 of this Agreement. "GAAP" means generally accepted accounting principles applied on a consistent basis, in accordance with the Statement of Auditing Standards No. 69, "The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles in the Independent Auditor's Report" (SAS 69) or superseding pronouncements, issued by the Auditing Standards Board of the American Institute of Certified Public Accountants and/or in statements of the Financial Accounting Standards Board and/or in such other statements by such other entity as WFFPC may reasonably approve, which are applicable in the circumstances as of the date in question. The requirement that such principles be applied on a consistent basis shall mean that the accounting principles observed in a current period are comparable in all material respects to those applied in a preceding period, or, in the event of a material change in any accounting principle from that observed in any previous period (i) financial reports covering preceding periods during the term of this Agreement are restated to reflect such change and provide a consistent basis for comparison among periods and (ii) the financial covenants set forth in Section 6.4 shall be adjusted as determined by WFFPC to reflect similar performance standards as those measured by the existing covenants using the previously observed accounting principles. "Hazardous Substance" means any toxic, reactive, corrosive, carcinogenic, flammable or hazardous pollutant or other substance, including without limitation petroleum and items defined in Environmental Control Statutes as "hazardous substances," "hazardous wastes," "pollutants" or "contaminants." "Intangible Assets" means all assets of any person or entity which would be classified in accordance with GAAP as intangible assets, including without limitation (a) all franchises, licenses, permits, patents, applications, copyrights, trademarks, trade names, goodwill, experimental or organization expenses and other like intangibles, and (b) unamortized debt discount and expense and unamortized stock discount and expense. "Interest-Only Accounts" means those Receivables on which collections are applied entirely to interest and expense charges, with no portion thereof being required to reduce the principal balance on the loan prior to the stated maturity of such accounts. "LIBOR Rate" means the one-month "LIBOR" rate for any day as found in the Wall Street Journal, Interactive Edition, or any successor edition or publication. "Lien" means any mortgage, deed of trust, pledge, lien, security interest, charge or other encumbrance or security arrangement of any nature whatsoever, including without limitation any conditional sale or title retention arrangement, and any assignment, deposit arrangement or lease intended as, or having the effect of, security. 5 "Loan" means the aggregate principal amount advanced by WFFPC to the Borrower pursuant to Section 2.1 of this Agreement, together with interest accrued thereon and fees and costs incurred in connection therewith. "Loan Availability" means the amount available for Advances under this Agreement on any date as determined in accordance with the Availability Statement submitted to WFFPC on such date in accordance with Section 3.3. "Local Authorities" means individually and collectively the state and local governmental authorities which govern the business and operations owned or conducted by the Borrower or any of them. "Note" means the promissory note to this Agreement of the Borrower in favor of WFFPC in substantially the form of Exhibit D to this Agreement, evidencing the obligation of the Borrower to repay the Loan, and any and all amendments, renewals, replacements or substitutions therefor. "Obligations" means each and every debt, liability and obligation of every type and description which the Borrower may now or at any time hereafter owe to WFFPC (whether such debt, liability or obligation now exists or is hereafter created or incurred, whether it arises in a transaction involving WFFPC alone or in a transaction involving other creditors of the Borrower, and whether it is direct or indirect, due or to become due, absolute or contingent, primary or secondary, liquidated or unliquidated, or sole, joint, several or joint and several), and including specifically, but not limited to, all indebtedness of the Borrower arising under this Agreement, the Note, or any other loan or credit agreement between the Borrower and WFFPC, whether now in effect or hereafter entered into and including, without limitation, all Loans and Reimbursement Obligations. "PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto. "Plan" means any employee benefit plan subject to the provisions of Title IV of ERISA which is maintained in whole or in part for employees of Borrower or any affiliate of Borrower. "Property" means any interest in any kind of property or asset, whether real, personal or mixed, or tangible or intangible. "Receivables" means all lien, title retention and security agreements, chattel mortgages, chattel paper, bailment leases, installment sale agreements, instruments, consumer finance paper and/or promissory notes securing and evidencing loans made, and/or time sale transactions acquired, by the Borrower. "Reportable Event" has the meaning assigned to that term in Section 4.13 of this Agreement. "Request for Advance" means the certificate in the form attached hereto as Exhibit A to be delivered by Borrower to WFFPC as a condition of each Advance pursuant to Section 2.7 hereof. 6 "Restricted Payments" means payments by the Borrower which constitute (a) redemptions, repurchases, dividends or distributions of any kind with respect to Borrower's membership interest or any warrants, rights or options to purchase or otherwise acquire any shares of Borrower's membership interest or (b) payments of principal or interest on Subordinated Debt. "Schedule of Receivables and Assignment" means a schedule in the form of Exhibit E to this Agreement to be submitted by the Borrower to WFFPC pursuant to Section 2.1 and Section 3.3 hereof, describing the Receivables assigned and pledged to WFFPC, for the benefit of WFFPC, on the date hereof and thereafter for the period to which such schedule relates and confirming the assignment and pledge of such Receivables. "Senior Debt" means all indebtedness of the Borrower not expressly subordinated or junior to any other indebtedness of Borrower. "Senior Debt to Capital Base Ratio" means the ratio of Senior Debt to Capital Base. "Subordinated Debt" means any indebtedness of the Borrower for borrowed money which has a maturity beyond 1 year after the date hereof and has an initial term of at least 1 year and which shall contain provisions subordinating the payment of such indebtedness and the liens and security interests securing such indebtedness to Senior Debt, in form, substance and extent acceptable to WFFPC, in its sole discretion. "Subordination Agreement" means, individually, and "Subordination Agreements" means, collectively, the Subordination Agreements substantially in the from of Exhibit F to this Agreement, that were executed and delivered to WFFPC by each holder of Subordinated Debt pursuant to Section 5.1(i) of the Finance Agreement dated as of September 14, 1998, as the same may be amended, modified, restated or extended from time to time. "Subsidiary" of any entity means any corporation of which such entity directly or indirectly owns or controls at least a majority of the outstanding stock having general voting power. For purposes of this definition, "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of an entity, whether through the ownership of voting securities, by contract, or otherwise. "Tangible Net Worth" means, at any date, the amount of the membership equity of the Borrower on a consolidated basis (but excluding the effect of intercompany transactions) minus, to the extent not otherwise excluded (i) the cost of membership units purchased or redeemed by the Borrower; (ii) the amount equal to the value shown on its books of Intangible Assets, including the excess paid for assets acquired over their respective book values on the books of the corporation from which acquired; and (iii) investments in and loans to members, directors, officers, employees, Subsidiaries and affiliated entities; and (iv) accounts and Receivables 180 days or more contractually delinquent. "Termination Date" means the earlier of (a) December 31, 2004, as such date may be extended from time to time in accordance with the provisions of Section 2.4 of this Agreement; or (b) the date on which the Commitment is terminated and the Loan becomes due and payable pursuant to Section 9.1. 7 "Total Liabilities" means all liabilities of Borrower, as determined in accordance with GAAP. "WFFPC" means Wells Fargo Financial Preferred Capital, Inc., an Iowa corporation, and its respective successors and assigns. Section 1.2 Rules of Construction. (a) Accounting Term. Except as otherwise provided herein, financial and accounting terms used in the foregoing definitions or elsewhere in this Agreement shall be defined in accordance with GAAP. (b) Uniform Commercial Code. Except as otherwise provided herein, terms used in the foregoing definitions or elsewhere in this Agreement that are defined in the Uniform Commercial Code, including without limitation, "Accounts", "Documents", "Instruments", "General Intangibles", and "Chattel Paper" shall have the respective meanings described to such terms in the Uniform Commercial Code as in effect in the State of Iowa from time to time. ARTICLE 2 THE REVOLVING CREDIT FACILITY Section 2.1 The Loan. Until the Termination Date and subject to the terms and conditions of this Agreement, WFFPC shall, upon the prior application of the Borrower, from time to time, make Advances to the Borrower on or after the date of this Agreement, which the Borrower may repay and reborrow from time to time, in the maximum principal amount at any one time outstanding not to exceed the lesser of the amount of the Commitment or the Borrowing Base in effect as of the date of determination, as follows: (a) WFFPC shall establish on its books an account in the name of Borrower (the "Borrower's Loan Account"). A debit balance in the Borrower's Loan Account shall reflect the amount of the Borrower's indebtedness to WFFPC from time to time by reason of Advances and other appropriate charges (including, without limitation, interest charges) hereunder. At least once each month, WFFPC shall provide to the Borrower a statement of the Borrower's Loan Account which statement shall be considered correct except in the case of malfeasant error and accepted by the Borrower and conclusively binding upon the Borrower unless the Borrower notifies WFFPC to the contrary within 60 days of WFFPC's providing such statement to the Borrower. (b) The Borrower shall prepare a completed Availability Statement as of each month end and forward such statement to WFFPC by the 15th day of the following month. (c) Each Advance made hereunder shall, in accordance with GAAP, be entered as a debit to the Borrower's Loan Account, and shall be in a principal amount which, when aggregated with all other Advances then outstanding, shall not exceed the lesser of the then effective Borrowing Base or Commitment. 8 (d) The Loan shall be due and payable to WFFPC on the Termination Date.
